DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “a control circuit configured to: determine that the modulated voltage is required to transition from 10a first voltage level to a second voltage level; and adjust the supply voltage to cause the ET voltage circuit to change the modulated voltage from the first voltage level to the second voltage level by a determined voltage change time” it is not clear as to how the a control circuit would configure to adjust the supply voltage since the supply voltage circuit 56 as shown in the 
Claim 4 which states “a tracker circuit configured to generate the modulated offset voltage across the offset capacitor” it is not clear as to how the tracker circuit would generate the modulated offset voltage across the offset capacitor since a signal provide by the tracker circuit being combined at node 38 as shown in Fig. 2 for instant. Further clarification is needed.
Claim 6 is rejected in the same manner as discussed above in claim 4.
Claim 6 which states “the control circuit is further configured to: receive the modulated target voltage” it is not clear since the control circuit does not appear receive the modulated target voltage and the target voltage circuit 54 provide Vcc-tgt to circuit 60 as shown in Fig. 2. Further clarification is needed.
Claims 2-3, 5 & 7-20 are rejected due to their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (hereinafter, Jiang) (US 9596110 B2, of record).
Insofar claim 1 is understood, Jiang (Fig.1) discloses a multi-bandwidth envelope tracking “ET” integrated circuit (“IC” “ETIC” 5comprising: an ET voltage circuit (e.g. circuit 142) configured to generate a modulated voltage based on a supply voltage (see circuit 117, Vsupply Generation); and a control circuit (e.g. circuit 171 being used to control the circuit 117) configured to: determine that the modulated voltage is required to transition from 10a first voltage level to a second voltage level; and adjust the supply voltage to cause the ET voltage circuit to change the modulated voltage from the first voltage level to the second voltage level by a determined voltage change time.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843